Exhibit 10.6

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
September     , 2016, between PENN VIRGINIA CORPORATION, a Virginia corporation
(the “Company”), and             (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve the Company free from undue concern that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Second
Amended and Restated Bylaws of the Company (the “Bylaws”) and the Second Amended
and Restated Articles of Incorporation of the Company (the “Articles”), and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve as a director on the condition that
Indemnitee be indemnified and insured in accordance with the terms of this
Agreement in addition to the indemnification provided pursuant to the Articles
and Bylaws.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director, from and after the date hereof, the parties hereto agree as follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by the Virginia Stock
Corporation Act and Section 7.2 of the Articles, as each may be amended from
time to time. However, the Company also hereby agrees that no amendment or
amendments shall diminish Indemnitee’s indemnification rights under this
Agreement.

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his Corporate Status (as hereinafter defined), the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of the Company. Pursuant to this Section 1(a), Indemnitee shall be indemnified
against all Expenses (as hereinafter defined) and Liabilities (as herein after
defined) incurred or paid by Indemnitee, or on Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, unless it
shall ultimately be determined by final judicial decision

 

1



--------------------------------------------------------------------------------

by a court of competent jurisdiction from which there is no further right to
appeal (“Final Adjudication”) that the Indemnitee engaged in willful misconduct
or a knowing violation of criminal law.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Corporate Status, the Indemnitee is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the Company.
Pursuant to this Section 1(b), Indemnitee shall be indemnified against all
Expenses incurred or paid by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding unless it shall ultimately be determined by a
Final Adjudication that the Indemnitee engaged in willful misconduct or a
knowing violation of criminal law; provided, however, only to the extent
required by applicable law, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that any court of competent jurisdiction shall determine that such
indemnification may be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding and in addition to any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses incurred or paid by Indemnitee or on
Indemnitee’s behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses incurred or paid by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against all
Expenses and Liabilities incurred or paid by him or on his behalf if, by reason
of his Corporate Status, he is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement shall
be that the Company shall not be obligated to make any payment to Indemnitee
that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6, 7 and 22 hereof) to be unlawful.

(b) If any Indemnitee-Affiliated Entity is or was a party or is threatened to be
made a party to or is otherwise involved in (including, without limitation, as a
witness or responding to discovery) any Proceeding, and such
Indemnitee-Affiliated Entity’s involvement in the Proceeding arises from the
Indemnitee’s Corporate Status, then such Indemnitee-Affiliated Entity shall be
entitled to all of the indemnification rights and remedies (including, without
limitation, the

 

2



--------------------------------------------------------------------------------

advancement of Expenses), and shall to the extent indemnified hereunder
undertake the obligations of the Indemnitee under this Agreement to the same
extent as the Indemnitee. The Company and Indemnitee agree that the
Indemnitee-Affiliated Entities are express third party beneficiaries of the
terms hereof.

3. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of Expenses and
Liabilities incurred or paid or payable by Indemnitee or on Indemnitee’s behalf
in proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction or events from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the transaction
or events that resulted in such expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount

 

3



--------------------------------------------------------------------------------

incurred by Indemnitee, whether for Liabilities and/or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

4. Indemnification for Expenses of a Witness or in Response to a Subpoena.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness, or is made (or
asked) to respond to discovery requests or a subpoena or similar demand for
documents or testimony, in any Proceeding involving the Company, its officers,
directors, shareholders or creditors to which Indemnitee is not a party, he
shall be indemnified against all Expenses incurred or paid by him or on his
behalf in connection therewith and in the manner set forth in this Agreement.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred or paid by or on
behalf of Indemnitee in connection with any Proceeding within twenty (20) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred or paid by Indemnitee and shall
include or be preceded or accompanied by a written undertaking by or on behalf
of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined by Final Adjudication that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free and made without
regard to Indemnitee’s financial ability to repay such Expenses.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are at least as favorable as may be permitted under the
Virginia Stock Corporation Act and public policy of the Commonwealth of
Virginia. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors of the Company
(the “Board”) in writing that Indemnitee has requested indemnification.
Notwithstanding the foregoing, any failure of Indemnitee to provide such a
request to the Company, or to provide such a request in a timely fashion, shall
not relieve the Company of any liability that it may have to Indemnitee unless,
and to the extent that, the Company can demonstrate by clear and convincing
evidence that such failure actually and materially prejudices the interests of
the Company.

 

4



--------------------------------------------------------------------------------

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, indemnification is to be presumed. Such
presumption is rebuttable solely by clear and convincing evidence that
indemnification is not appropriate. A determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board, with the consent of
the Indemnitee: (1) if there are two or more Disinterested Directors, by a
majority vote of all the Disinterested Directors, a majority of whom shall for
such purpose constitute a quorum, (2) by the majority of a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, (3) if there are no Disinterested Directors or if the Disinterested
Directors so direct, by independent legal counsel in a written opinion to the
Board, a copy of which shall be delivered to the Indemnitee, or (4) if so
directed by the Board, by the shareholders of the Company; provided, however,
that if a majority of the directors of the Company has changed since the date of
the alleged conduct giving rise to a claim for indemnification, such
determination shall, at the option of the person claiming indemnification, be
made by Independent Counsel agreed upon by the Board and such person.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board or, if a majority of the directors of the Company
has changed since the date of the alleged conduct giving rise to a claim for
indemnification pursuant to Section 6(b), by the Board and such person seeking
indemnification. Indemnitee may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 14 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the courts of the
Commonwealth of Virginia or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person(s) or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement. Anyone seeking
to overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence. Neither the failure of the Company
(including by its directors or independent legal

 

5



--------------------------------------------------------------------------------

counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(e) Indemnitee shall be deemed to have acted in good faith unless it shall
ultimately be determined by Final Adjudication that Indemnitee’s action were not
based on the records or books of account of the Enterprise (as hereinafter
defined), including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Enterprise. In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 6(e) are satisfied, it shall in any event be presumed that
Indemnitee has at all times met the applicable standard of conduct. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

(f) If the person, persons or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that the foregoing provisions of this Section 6(f) shall not apply if
the determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the shareholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat. If the Company denies a written request for indemnification or
advancement of expenses, in whole or in part, or if payment in full pursuant to
such request is not made within thirty (30) days (or twenty (20) days in the
case of a claim for advancement of expenses), the right to indemnification or
advancement of expenses as granted by the Articles shall be enforceable by the
Indemnitee in any court of competent jurisdiction.

(g) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any

 

6



--------------------------------------------------------------------------------

Independent Counsel, member of the Board or shareholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee was guilty of willful misconduct or a knowing violation of criminal
law.

(j) The Company shall not enter into any settlement of any action, suit or
proceeding in which the Indemnitee is or could reasonably become a party unless
such settlement provides for a full and final release of all claims asserted
against the Indemnitee.

(k) Notwithstanding any other provision of this Agreement, with respect to any
Proceeding described in Indemnitee’s notice to the Company submitted in
accordance with Section 6(a):

(i) Except as otherwise provided in this Section 6(h), to the extent that it may
wish, the Company may, separately or jointly with any other indemnifying party,
assume the defense of the Proceeding. After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee, except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (A) the employment of counsel by Indemnitee has been
authorized by the Company, (B) under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in between the
Company and the Indemnitee in the representing either the Company or Indemnitee
in conduct of the defense of the Proceeding and such determination is supported
by an opinion of qualified legal counsel addressed to the Company, or (C) the
Company shall not within thirty (30) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.

 

7



--------------------------------------------------------------------------------

(ii) The Company shall not be entitled to assume the defense of any Proceeding
as to which Indemnitee shall have made the determination provided for in
subparagraph (i) (B) above.

(iii) Regardless of whether the Company has assumed the defense of a Proceeding,
the Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on, or require any payment from, Indemnitee without
Indemnitee’s written consent, which shall not be unreasonably withheld.

(iv) Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee’s notification of Company.

(l) Notwithstanding anything in this Agreement to the contrary, no determination
(if required by applicable law) as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within thirty (30) days
(or twenty (20) days in the case of a claim for advancement of expenses) after
receipt by the Company of a written request therefor or (v) payment of
indemnification is not made within thirty (30) days (or twenty (20) days in the
case of a claim for advancement of expenses) after a determination has been made
that Indemnitee is entitled to indemnification or such determination is deemed
to have been made pursuant to Section 6 of this Agreement, Indemnitee shall be
entitled to an adjudication in an appropriate court of the Commonwealth of
Virginia, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification. The Company shall not oppose Indemnitee’s
right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to Section
6(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

8



--------------------------------------------------------------------------------

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 14 of this Agreement) incurred or paid by him in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses or insurance
recovery.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within thirty (30) days (or twenty (20) days in
the case of a claim for advancement of expenses) after receipt by the Company of
a written request therefore) advance, to the extent not prohibited by law, such
expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles, the Bylaws, any agreement, a vote
of shareholders, a resolution of directors of the Company, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in the
Virginia Stock Corporation Act, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Articles,
Bylaws and this Agreement, the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

9



--------------------------------------------------------------------------------

(b) The Company shall maintain an insurance policy or policies providing
liability insurance providing reasonable and customary coverage as compared with
similarly situated companies (as determined by the Board in its reasonable
discretion) for directors, officers, employees, or agents or fiduciaries of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that such person serves at the request of the
Company, and Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies. Upon receipt of a notice of a claim pursuant to the terms
hereof, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) Except as provided in paragraph (f) below, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against an
Indemnitee-Affiliated Entity) who shall execute all documents and instruments
reasonably required and take all action reasonably necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.

(d) Except as provided in paragraph (f) below, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(e) Except as provided in paragraph (f) below, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

(f) Notwithstanding anything set forth to the contrary herein including
paragraph (e) above, the Company hereby acknowledges that Indemnitee may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by an Indemnitee-Affiliated Entity. The Company hereby agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to Indemnitee are
primary and any obligation of any Indemnitee-Affiliated Entity to advance
Expenses or to provide indemnification for the same Expenses or Liabilities
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of Expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses and Liabilities as required by the terms of this
Agreement, the Articles and the Bylaws of the Company (or any other agreement
between the Company and Indemnitee), without regard to any rights such
Indemnitee may have against any Indemnitee-Affiliated Entity, and, (iii) that it
irrevocably waives, relinquishes and releases the Indemnitee-Affiliated Entities
from any and all claims it may have against them for contribution, subrogation
or any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by an Indemnitee-Affiliated Entity on behalf of
Indemnitee with respect to any claim for which

 

10



--------------------------------------------------------------------------------

Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Indemnitee-Affiliated Entities shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The Company
and Indemnitee agree that the Indemnitee-Affiliated Entities are express third
party beneficiaries of the terms of this Section 8(f).

9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Proceeding (or any such part of any
Proceeding) prior to its initiation, (ii) such Proceeding is being brought by
the Indemnitee to assert, interpret or enforce Indemnitee’s rights under this
Agreement, or (iii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
Additionally, the Company shall not be obligated to make any indemnity under
this Agreement to the extent prohibited by applicable law.

10. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the Securities and Exchange Commission (the “SEC”) has taken the position
that indemnification is not permissible for liabilities arising under certain
federal securities laws, and federal legislation prohibits indemnification for
certain ERISA violations. Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
SEC to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

11. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director of
the Company (or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise) and shall continue thereafter so long as Indemnitee
shall be subject to any Proceeding (or any proceeding commenced under Section 7
hereof) by reason of his Corporate Status, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. The
indemnification provided under this Agreement shall continue as to the
Indemnitee even though he/she may have ceased to be a director or officer of the
Company or any of the Company’s direct or indirect wholly-owned subsidiaries or
to have Corporate Status. This Agreement shall be binding upon the Company and
its successors and assigns, including, without limitation, any corporation or
other entity which may have acquired all or substantially all of the Company’s
assets or business or into which the Company may be consolidated or merged, and
shall inure to the benefit of the Indemnitee and his/her spouse, successors,
assigns, heirs, devisees, executors, administrators or other legal
representatives. The Company shall require any successor or assignee (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession or assignment had taken place.

 

11



--------------------------------------------------------------------------------

12. Acknowledgement. The Company acknowledges that (i) Indemnitee may be
affiliated with one or more Indemnitee-Affiliated Entities, which such entities
(collectively, the “Investor Group”) may be engaged in a wide variety of
activities and have investments in many other companies; (ii) subject to any
fiduciary obligations of the Indemnitee, except as waived by the Company
pursuant to the Company’s Articles, it is critical that such Investor Group be
permitted to continue to develop its current and future business and investment
activities (“Activities”) without any restriction arising from any relationship,
contractual or otherwise, between such Investor Group, on the one hand, and the
Company or any of its affiliates, on the other hand; (iii) from time to time, in
connection with the Activities, such Investor Group may have information (the
“Information”) that may be considered useful to the Company or certain other
persons in their position as shareholders of the Company (which information may
or may not be known by Indemnitee), and (iv) none of the Investor Group or the
Indemnitee shall have any duty to disclose the Information known to such person
or entity to the Company or any of its other shareholders.

13. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

14. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.

(b) Except as set forth otherwise herein, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

(c) The Company shall not seek from a court, or agree to, a “bar order” which
would have the effect of prohibiting or limiting the Indemnitee’s rights to
receive advancement of expenses under this Agreement.

15. Definitions. For purposes of this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, officer, partner, trustee, member, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, limited
liability company, employee benefit plan or other enterprise that such person is
or was serving at the request of the Company.

 

12



--------------------------------------------------------------------------------

(b) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the request of the Company as a director, officer, partner,
trustee, member, employee, agent or fiduciary.

(d) “Expenses” shall include all reasonable attorneys’ fees, document and
e-discovery costs, litigation expenses, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding and any federal, state, local or
foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines or penalties against Indemnitee.

(e) “Indemnitee-Affiliated Entity” means the Indemnitee’s employer or an
affiliate thereof, if any.

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

(g) “Liabilities” includes judgments, fines, penalties, interest, assessments,
charges and amounts paid in settlement.

(h) “Proceeding” includes, but is not limited to, any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, subpoena or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party,
witness, or otherwise, by reason of his or her Corporate Status, by reason of
any action taken by him or of any inaction on his part while acting in his or
her Corporate Status; in each case whether or not he is acting or serving in any
such capacity at the time any liability or

 

13



--------------------------------------------------------------------------------

expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by an Indemnitee pursuant to Section 7 of this Agreement
to enforce his rights under this Agreement.

16. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

17. Modification and Waiver. No waiver, supplement, modification, termination or
amendment of this Agreement shall be binding unless (a) it is executed in
writing by both of the parties hereto, (b) it specifically refers to this
Agreement and (c) it specifically states that the party, as the case may be, is
waiving, modifying or amending its rights hereunder. Any such amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver

18. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
expenses covered hereunder. The failure to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.

19. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

 

  (a) To Indemnitee at the address set forth below Indemnitee’s signature
hereto.

 

  (b) To the Company at:

Penn Virginia Corporation

14701 St. Mary’s Lane

Suite 275

Houston, Texas 77079

Attention: Katie Ryan

 

14



--------------------------------------------------------------------------------

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

21. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

22. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the courts of the
Commonwealth of Virginia (the “Virginia Courts”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Virginia Courts for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Virginia Courts, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Virginia
Courts has been brought in an improper or inconvenient forum.

SIGNATURE PAGE TO FOLLOW

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY PENN VIRGINIA CORPORATION By:  

 

Name:   Title:   INDEMNITEE

 

 

  Name:   Address:

 

 

 

 

 

 

 